DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered and are persuasive.  On pages 8-11 Applicant argues the 103 rejections in light of the claim amendments.  In particular, in the last full paragraph on page 8 Applicant discusses claim amendments and support in the original disclosure, in the paragraph spanning pages 8-9, Applicant discusses the teachings of the primary reference FLING, and on page 9, Applicant argues:
Thus, FLING fails to describe or suggest introducing random device-induced phase
changes to signals in the telecommunications fiber link when the optical fiber is connected in-
line with the telecommunications fiber link, as recited in amended claim 1. More particularly,
FLING does not describe or suggest any random device-induced phase changes, nor does FLING
describe or suggest that modulator unit 18 would be connected in line. In fact, FLING teaches
away from an in-line configuration by stating (at [0061]) that the modulator unit has no optical
coupling.
In the next paragraph Applicant discusses the other cited references in the rejection of claim 1.  On page 9, last paragraph, Applicant discusses the other independent claims, and on pages 10-11 Applicant discusses additional references cited in dependent claims.  

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 112(b) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejections under 112(d) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 103
The rejections under 103 are withdrawn in light of the amendments to the claims and Applicant’s arguments.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2005/0152700 (Fling) at FIG. 2 teaches a device including a modulator 18 that introduces a signal into an optical fiber F when unauthorized access is detected.  

    PNG
    media_image1.png
    450
    553
    media_image1.png
    Greyscale

See, for example:
[0061] The telemetry system of FIG. 1 is used as follows: a signal, which may represent any form of information such as voice or data, is applied non-intrusively to the fibre optic cable F at one or more of the stations M. This is achieved by a modulator, described in greater detail below with reference to FIG. 2, which stresses the fibre in some way. The modulator may influence the fibre by applying a mechanical vibration, or by applying an electromagnetic field across it, or by applying mechanical pressure or even a temperature difference. It may bend the fibre periodically. Any of these disturbances causes a variation in the backscattering locally of the optical fibre, which provides the receiver R with appropriate positional information, as well as delivering the modulated signal. The modulation is non-intrusive in the sense that there is no optical coupling: the optical signals conveyed by the fibre optic cable are not interfered with. The signals and positional information identified by the receivers R are conveyed to the central control station, for analysis and recordal. Appropriate outputs, including the received signals, are provided to an operator at the control station.

[0066] A communications receiver 10 is installed adjacent the cover L within the chamber 11. The receiver 10 has its own replaceable internal battery, in this example, although optionally the receiver 10 could be combined with the lock arrangement 13, where this is provided. The receiver 10 has an antenna 14 for receiving radio communications from a handheld transmitter 16 with its own antenna 15. The transmitter 16 is preferably incorporated into a self-contained handheld remote control unit, for use by authorised personnel, or else incorporated into a detector such as that disclosed in U.S. Pat. No. 6,107,081 (incorporated herein by reference) for detecting buried cables using measurements of horizontal and vertical magnetic field strength. The receiver 10 is connected to a modulator unit 18 and to a threat countermeasure unit 12. The modulator unit 18 applies a mechanical stress to the fibre optic cable F in accordance with the signal received from the receiver 10. This may consist of a small number of bits of information, in the form of pulses, or a more complex modulation. In this way, the signal is passed into the fibre optic cable, for identification and preferably also location, at the C-OTDR receiver.
This teaches a range of techniques are contemplated for inducing modulation, including mechanical vibration.  It also teaches that a variety of modulated signals are contemplated, including a “small number of bits”, “pulses”, and “more complex modulation”.
At [0071] the use of an acoustic modulator is specifically disclosed.
[0071] In this example, the modulator 18 is an acoustic modulator, which surrounds the fibre optic cable F. 
Various additional countermeasures are also disclosed:
[0072] The threat counter measure unit 12 is a preferred option, for providing an immediate counter measure in the event that the receiver 10 detects unauthorised attempted access. Preferably, this is initiated by the receiver 10 detecting movement of the manhole cover 11, in a situation when no authorised signal has been detected. The threat counter measure unit 12 may for example include an explosive canister with paint or dye, directed upwards; it may include a smoke canister; it may provide an acoustic alarm; and it may incorporate an explosive device for stunning the assumed intruder. 
FIG. 1 illustrates one embodiment of the system using OTDR connected to one end of the fiber F.

    PNG
    media_image2.png
    845
    418
    media_image2.png
    Greyscale

This illustrates the fiber connected to the OTDR at only one end.  However, it is taught at [0028] that both ends of the fiber may be connected to the OTDR:
[0028] In other forms of OTDR, it may be necessary to connect both ends of the cable F. C-OTDR and its application to intruder detection is disclosed for example in U.S. Pat. No. 5,194,847.
US 2005/0111855 (Bissessur) teaches that it was known to make a phase modulator by wrapping optical fiber around a piezoelectric transducer.  See, for example:
[0006] The apparatus described in the article includes a laser and a phase modulator for producing an optical DPSK signal at a preselected wavelength, a 10 GHz tunable fiber Fabry-Perot filter and an automatic controller for dithering the pass band wavelength of the filter so as to keep the peak of the filter at the optical signal wavelength, a tunable unbalanced Mach-Zehnder optical interferometer, a dual balanced detector and a feedback electronic circuit coupling the signal developed across one detector of the balanced detector to one leg of the Mach-Zehnder interferometer. Two different approaches are described for tuning the optical path length in the unbalanced Mach-Zehnder optical interferometer. In the first approach, the interferometer is made of optical fiber and one leg of the interferometer is wrapped around a piezoelectric transducer (PZT) that enables an electronic signal to stretch the fiber; thereby increasing the optical path length. In the second approach, the interferometer comprises a silica integrated optical waveguide with an integral thermal heater that enables an electronic signal to increase the temperature of one leg of the interferometer, thereby increasing the optical path length. To tune the Mach-Zehnder interferometer a small electronic dither signal is applied to the actively tuned optical path length to provide a feedback signal for the electronic controller. This enables proper adjustment of the optical path length. The path length is adjusted around 1 bit delay, with a precision of 2 Free sprectral Ranges FSR, i.e., 20 GHz. Electronic synchronous detection techniques on this dither signal are used to provide the appropriate corrections to the optical path length, enabling the error in tuning to be below an acceptable level. 
In other words, it was known to modulate phase by wrapping optical fiber around a transducer.  
US 2004/0013364 (Johnson) at FIG. 3 illustrates an in-line optical module 308.  

    PNG
    media_image3.png
    315
    512
    media_image3.png
    Greyscale

It also teaches at [0026] that the package can be implemented in a fiber from the source or spiced onto the fiber.
[0026] Optical system 300, in this embodiment, is a wavelength division multiplexed (WDM) system and photonic device 306 is a fiber Bragg grating. In one embodiment, photonic device 306 is implemented in a section of optical fiber 304. In other embodiments, photonic device 306 can be spliced onto an end of optical fiber 304. Athermal package 308 is substantially similar to the embodiments described above in conjunction with FIG. 2. 
US 7,785,020 (Kim) at FIG. 2 teaches a housing 140 including fiber spool).

    PNG
    media_image4.png
    810
    558
    media_image4.png
    Greyscale

Kim teaches an optical module in which a fiber spool and optical components 102, 104 are held and enclosed within a housing.  See, for example, the paragraph spanning cols. 6-7:
(33)    FIG. 2 illustrates a perspective view of the connection assembly 130. In this case, the housing 140 of the module is configured to receive the connection assembly 130. The connection assembly 130 can be secured to the housing 130 or to another component of the module 100, such as the PCB 126. As illustrated, the spool assembly 116 is inside of the module while the receptacles 118 and 120 are positioned within the receptacle holders 134 to receive external optical connectors. The spool assembly 116 may be secured to the module via screws 204 (or other suitable connectors). In one example, the screws 204 secure the connection assembly 130 to the housing 140 of the module 100. The screws 204 can fix the position of the receptacles 118 and 120 such that repeated insertions of optical components do not damage the fibers 122 and 124. The connection assembly 130 may also be connected a press fit or other means. The connection assembly 130 may alternatively be connected to a top cover of the housing. By connecting the connection assembly 130 to the top portion of the housing, it may be possible to free additional space on the PCB for components such as integrated circuits and the like on the space that would otherwise be occupied by the spool assembly. More specifically, the spool assembly 16 can be formed to have a thickness that is less that the available space inside the module and yet be sufficient to allow the fibers to be spooled.
See also FIG. 3 and the paragraph spanning cols. 7-8:
(38)    FIG. 3 presents a side view of one embodiment of the module 100. FIG. 3 illustrates that the fibers 122 and 124 are wrapped around the spool assembly and then connected internal to the housing 140 via the modified connector 114 to an optical component, such as the ROSA 104 for example. FIG. 3 also illustrates the BGA connection between the components of the module 100 and the printed circuit board 126. A BGA connection, such as the connection 302, often includes small solder balls that are flowed using heat. As they cool, a connection is formed between the traces on the high speed PCB 126 and the component. As previously indicated, the components can be removed by reflowing the solder and extracting the component. This process can be repeated as necessary. Thus, individual components can be removed and replaced without interfering with other components of the module 100.
US 2004/0126117 (Lo) teaches that ferrules and other forms of connectors were known to connect optical fibers.  See Lo at [0054]:
[0054] As known widely, a ferrule has a cylindrical shape which can hold an optical fiber, and one end of the optical fiber 113 terminates inside of the ferrule 114. By inserting one polished end of another optical fiber into the ferrule 114, it is possible to accomplish optical coupling between the two optical fibers. 
US 5,253,099 (Heidemann) teaches that piezoelectric transducers were known for creating mechanical vibration.  See, for example, col. 3, the para beginning on line 35:
FIG. 3 shows a first embodiment of the invention in the form of modulator 20. In addition to the above-described features shown in FIG. 1, modulator 20 includes, as a mechanical vibrator device, a compression-type resonator 8 in the form of a piezoelectric transducer having electrical terminals 7 to which can be applied a modulation voltage U.sub.m, that is, the modulation signal. The first reflective surface 3 is connected with piezoelectric transducer 8 in such a way that the resonator length x is changed by the application of modulation voltage U.sub.m. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636